Supreme Court of Florida
                                   ____________

                                   No. SC17-902
                                   ____________

                               CURTIS WINDOM,
                                  Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                 [January 23, 2018]

PER CURIAM.

      We have for review Curtis Windom’s appeal of the circuit court’s order

denying Windom’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Windom’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Windom’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Windom responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Windom’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Windom is not entitled to relief.

Windom was convicted of three counts of first-degree murder and sentenced to

death on each count following a jury’s unanimous recommendation for death.

Windom v. State, 656 So. 2d 432, 435 (Fla. 1995). Windom’s sentences of death

became final in 1995. Windom v. Florida, 516 U.S. 1012 (1995). Thus, Hurst

does not apply retroactively to Windom’s sentences of death. See Hitchcock, 226

So. 3d at 217. Accordingly, we affirm the denial of Windom’s motion.

      The Court having carefully considered all arguments raised by Windom, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                        -2-
An Appeal from the Circuit Court in and for Orange County,
     Renee A. Roche, Judge - Case No. 481992CF001305000AOX

James Vigianno, Capital Collateral Regional Counsel, Ali Andrew Shakoor, and
Ann Marie Mirialakis, Assistant Capital Collateral Regional Counsel, Middle
Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Scott A. Browne, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                     -3-